Teebal, J.,
delivered the opinion of the court.
The plaintiff, Yalverde, being the owner in his own right and by transfer of claims aggregating about $210 for supplies furnished and for work done in repair of the steam tug Adelaide, brought suit against the defendant, Spottswood, the owner of said steamer, to recover said amount and to enforce a lien on said vessel for said sum.
The declaration alleged that George Smith, as the agent and *916servant of the owner of the vessel, ba,d contracted said debts, and that thereby a lien on the vessel had accrued to the plaintiff.
Spottswood pleaded to tire declaration that George Smith, had contracted with him as the owner of the steamer to repair the same for the sum of $1,051; that Smith as such contractor, and not as the agent or servant of Spottswood, had contracted the debts sued for; and that defendant had paid Smith said sum of $1,051 before he had any notice of any debts being owing to plaintiff or to his assignors by Smith. The plaintiff demurred to said plea; his demurrer was overruled, and, declining to plead further, a verdict and judgment passed against him; and from the judgment he appeals.
Oh. 81, annotated code, gives a lien for material supplied and for work done for the repair, etc., of any steamboat in preference to all other debts due and owing from the owners thereof.
The sole question here is whether an independent contractor for repairs, having no connection with the vessel for navigation and no connection as agent of the owner for any purpose, but holding an adversary relation to the owner in respect to the power of contracting debts for the repair of such vessel, has any power to create and fasten a lien upon the vessel in the process of making repairs thereon.
Certainly the owner of a vessel by any contract with him vmuld confer a lien for such work or material; and the equity of the statute, would extend this lien to debts contracted by any agent of the owner made within the scope o'f such agency. But the plea here avers, and the demurrer admits, that Smith, who contracted the debts sued on, was not in any sense the agent of the owner of the steamer Adelaide in contracting such debts-, but as such contractor held a relation in respect to the owner entirely opposite, in its essential features, to that of being his agent.
For many purposes the shipmaster may bind the vessel for debts contracted by him; and an agent of the owner in any case within the scope of his agency might also bind the vessel for such debts.
*917In The Valencia, 165 U. S., 264, it was beld that a charterer of a vessel did not carry with him as charterer a right to bind the vessel for supplies, etc.
But here Smith was in no sense the agent of the owner of the steamer in the contraction of said debts; and not being the owner nor the agent of the owner, his contracts gave no lien on the vessel for the debts, nor did they bind the owner therefor.
As was said in The Valencia, above cited, the plaintiff and his assignors knew, or ought to have known, that they were not dealing with the owner of the steamer or with his agent, and they had no reason to believe that Smith carried with him authority to' contract for the owner, and the consequences of their negligence. must be borne by them.

The judgment of the circuit court is affirmed.